Citation Nr: 1524765	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  14-02 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for skin cancer, to include as due to herbicide exposure.

2.  Entitlement to service connection for an unspecified skin condition, to include as due to herbicide exposure.

3.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Theodore C. Jarvi, Esq.


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1970.  Service in the Republic of Vietnam and receipt of the Purple Heart are indicated by the record. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction currently resides at the RO in Phoenix, Arizona.

Regarding the issue of a TDIU, the Board notes that in a statement dated December 2010, the Veteran submitted a statement indicating that he desired to pursue a claim of entitlement to TDIU based on his service-connected PTSD.  In this regard, M.S., Ph.D. reported in a private mental health examination report dated November 2010 that the Veteran's "chronic depression and anxiety associated with the condition of PTSD will continue to render this [V]eteran incapacitated for purposes of productive employment."  The Board further notes that the Veteran is currently unemployed.  See, e.g., a November 2013 VA examination report.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) stated that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  In light of the foregoing, the Board finds that the issue of a TDIU has been raised by the record and is properly before the Board for consideration.
The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The issues of entitlement to an increased disability rating for PTSD and entitlement to service connection for skin cancer, an unspecified skin condition, hypertension, and a back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

As the Veteran is already eligible for special monthly compensation and was awarded such in a rating decision dated December 2012, an award of TDIU can result in no further benefit, and there remains no case or controversy concerning whether the Veteran is entitled to any benefits that may be inferred from his claim.


CONCLUSION OF LAW

There is no question of law or fact involving the award of entitlement to special monthly compensation based on award of TDIU; the appeal is moot. 38 U.S.C.A. 
§ 7105(d)(5) (West 2014); 38 C.F.R. § 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Dismissal of TDIU Claim

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340 , 3.341, 4.16; VAOPGCPREC 75-91.

In June 1999, VA's General Counsel (OGC) issued VAOPGCPREC 6-99 addressing questions of whether a claim for a TDIU may be considered when a schedular 100 percent rating is already in effect for one or more service-connected disabilities.  Essentially, that OGC precedent opinion held that receipt of a 100 percent schedular rating for a service-connected disability rendered moot any pending claim for a TDIU, requiring dismissal of the TDIU claim.  See also Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994); and Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) (dismissal is the proper remedy to employ when an appeal has become moot).

In Bradley v. Peake, 22 Vet. App. 280 (2008), the Court, taking a position contrary to the one reached in VAOPGCPREC 6-99, held that, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation (SMC ) under 38 U.S.C. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound" rate)); see 
38 U.S.C.A. § 1114(s) (West 2014).  In view of the issuance by the Court of its decision in Bradley, which recognized that it was possible for a veteran first to be awarded TDIU based on a single disability and subsequently receive schedular disability ratings for other conditions that would not duplicate in the count of disabilities for special monthly compensation purposes (that is, separate disabilities that could combine for a 60 percent disability rating), in November 2009 the VA General Counsel partially withdrew VAOPGCPREC 6-99 to the extent it was inconsistent with Bradley.

VA has a "well-established duty" to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to special monthly compensation under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. at 294 (finding that special monthly compensation "benefits are to be accorded when a veteran becomes eligible without need for a separate claim").  Indeed, as noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU independent of the other 100 percent disability rating.  See id. 

Special monthly compensation is payable at the housebound rate where the veteran has a single service-connected disability rated as 100-percent disabling and, in addition, (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities. 38 U.S.C.A. § 1114(s) ; 38 C.F.R. § 3.350(i) .

Subsection 1114(s) requires that a disabled veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  The Court declared, however, if a veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render him unemployable and thus entitled to a TDIU based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).

In this case, the Veteran has a 100 percent schedular evaluation for coronary artery disease.  Further, the Veteran also is service connected for PTSD, evaluated as 50 percent disabling; tinnitus, evaluated as 10 percent disabling; a burn scar of the left elbow, evaluated as noncompensable; and a bilateral hearing loss disability, evaluated as noncompensable.  These evaluations combine to 60 percent during the rating period on appeal.  38 C.F.R. § 4.25.  Thus, the Veteran is already entitled to SMC and indeed, in a December 2012 rating decision, the RO awarded SMC based on this criteria effective February 18, 2011.  38 U.S.C.A. § 1114(s) ; 38 C.F.R. 
§ 3.350(i).  The Veteran did not appeal the assigned effective date of SMC. 

It follows that as the reasoning of Bradley is that TDIU must still be considered even if a veteran has already been awarded a separate 100 percent evaluation for a disability in order to potentially make the veteran eligible for special monthly compensation, and as the Veteran in this appeal has already been awarded SMC based on the 100 percent evaluation for coronary artery disease and separate evaluations combined to 60 percent for his remaining service connected disabilities, then consideration of TDIU no longer serves any useful purpose.  As there remains no case or controversy concerning whether the Veteran is entitled to the benefit sought, the appeal with respect to the claim for TDIU is moot and must be dismissed.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The appeal for TDIU is dismissed.


REMAND

Unfortunately, a remand is required in this case for the issues of entitlement to service connection for skin cancer, an unspecified skin condition, hypertension and a back disability as well as entitlement to an increased disability rating for PTSD.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

The Board initially notes that during a VA examination dated November 2013 for the Veteran's PTSD, the Veteran reported that he is currently in receipt of Social Security Administration (SSA) benefits.  It is unclear as to whether he is in receipt of SSA benefits due to the disabilities currently on appeal, as there is no indication in the record that any attempts have been made to obtain records in conjunction with the Veteran's claim for SSA disability benefits and, indeed, his SSA records are not currently in the claims file.  As these records may be directly relevant to the issues before the Board, on remand, any determination pertinent to the appellant's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

With regard to the Veteran's claim of entitlement to service connection for hypertension, he contends that this disability is related to his military service.  Further, in his January 2014 VA Form 9, he appeared to indicate that this disability is also related to herbicide exposure during service in Vietnam.  The Veteran has not been afforded a VA examination to determine whether his hypertension is etiologically related to his period of active duty service or to his herbicide exposure. The Board finds that the Veteran served in the Republic of Vietnam during his military service, and therefore his exposure to herbicides is presumed.  Also, the Veteran has a current diagnosis for hypertension.  See, e.g., a VA treatment record dated November 2009.  The Board observes that current VA regulations do not provide that hypertension is a presumptive disability associated with herbicide exposure.  However, the Board also notes that the National Academy of Sciences (NAS), in a 2006 and 2008 update, concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure.  See 75 Fed. Reg. 32,540, 32,549 (June 8, 2010); 75 Fed. Reg. 81,332, 81,333 (December 27, 2010).  As there is evidence indicating that there may be an association between hypertension and herbicide exposure, the Board concludes that a VA examination and opinion is necessary to determine whether the Veteran's current hypertension was caused by or etiologically related to herbicide exposure during active military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the Veteran's claims of entitlement to service connection for skin cancer and an unspecified skin condition, he also contends that both of these disabilities are related to military service, to include herbicide exposure.  Although the medical evidence of record is unclear as to whether the Veteran currently suffers from skin cancer, the medical evidence documents treatment for and diagnosis of skin lesions.  Moreover, his service treatment records are absent complaints of or treatment for skin cancer or skin lesions, although a service treatment record dated May 1969 notes treatment for a skin abscess on the right side of the scrotum.  Also, as discussed above, the Board has conceded the Veteran's exposure to herbicides during service.  

The Veteran's skin cancer and skin lesions are not among the listed diseases for which service connection due to herbicide exposure may be presumed under 38 C.F.R. § 3.309(e).  However, service connection based on direct causation may still be established pursuant to Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

There is no evidence currently associated with the Veteran's VA claims folder that offers an opinion as to a possible causal relationship between the Veteran's claimed skin cancer or skin lesions and his period of military service.  In light of the foregoing, the Board is of the opinion that a VA examination would be probative in ascertaining whether the Veteran has skin cancer and whether this disability as well as his diagnosed skin lesions are etiologically related to his active military service.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon, supra; see also 38 C.F.R. § 3.159(c)(4) (2014) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 
  
With regard to the Veteran's back disability claim, he contends that he has a current back disability that is related to military service, in particular from an injury to his back from a motor vehicle accident during service in Vietnam when a truck that he rode in hit an enemy mine.  

The Board observes that the medical evidence of record documents a MRI dated November 2009 that noted findings consistent with central to left paracentral protrusion of L4-L5 disc with moderate stenosis of central canal, mild to moderate stenosis of central canal with disc protrusion at L3-L4 level.  

The Board observes that July and August 1968 service treatment records document the Veteran's reported motor vehicle accident when a truck that he rode in hit an enemy mine.  Although the service treatment records are absent treatment specifically for the Veteran's back, the Board notes that the Veteran is competent to attest to experiencing an injury to his back from the accident.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, although the Veteran as a lay person has not been shown to be capable of making medical conclusions, he is competent to report the circumstances of injuring his back from the accident.  The Board further reiterates that the Veteran is in receipt of the Purple Heart, and the Board has no reason to doubt that the Veteran experienced such injury during service, and finds him credible with regard to his reported in-service injury.

With respect to a nexus between the Veteran's back disability and his military service, the Board notes that T.B., M.D., a private physician, submitted an opinion dated November 2010.  While Dr. T.B. noted the Veteran's in-service accident and determined that this is the etiology of the Veteran's current back disability, he did not provide a rationale as to this finding.  Indeed, he noted that "there is no medical evidence to support this claim."  As such, the Board finds that the November 2010 opinion of Dr. T.B. is of no probative value in evaluation of the Veteran's claim.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of the health care provider to provide a basis for his/her opinion goes to the weight or credibility of the evidence].

There is no other evidence currently associated with the Veteran's VA claims folder that offers an opinion as to a possible causal relationship between the Veteran's back disability and his period of military service.  In light of the foregoing, the Board is of the opinion that a VA examination would be probative in ascertaining whether the Veteran has a back disability that is etiologically related to his active military service.  See Charles and McLendon, both supra; see also 38 C.F.R. § 3.159(c)(4), supra. 

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claims remanded herein.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.  

2. Request the SSA to provide copies of any records pertaining to the Veteran's application for SSA disability benefits, to include any medical records obtained in connection with the application.  Any materials obtained should be associated with the Veteran's VA claims folder.

If, after continued efforts to obtain Federal records the AOJ concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

3. After the above development is completed, to the extent possible, schedule the Veteran for a VA examination by an appropriately qualified examiner to determine the nature and likely etiology of his hypertension, skin cancer, unspecified skin condition, and back disability. 

The claims file, including a copy of this REMAND, must be made available to the examiner for review.

Based on the review and the examination, the examiner should respond to the following:

a. Is it at least as likely as not (50 percent probability or more) that the Veteran's hypertension had its onset in service, or is otherwise etiologically related to his period of active duty service, to include his credible report of herbicide exposure during service in Vietnam?  In making this determination, the examiner should address the NAS 2006 and 2008 updates which concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure.  See 75 Fed. Reg. 32,540, 32,549 (June 8, 2010); 75 Fed. Reg. 81,332, 81,333 (December 27, 2010).

b. Whether the Veteran currently suffers from skin cancer.  If it is determined that the Veteran does not currently suffer from skin cancer, please address whether the Veteran otherwise suffered from skin cancer during the appeal period i.e. from August 2009.  

c. If a diagnosis of skin cancer is rendered, whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diagnosed skin cancer is related to his active military service, to include his credible report of herbicide exposure during service in Vietnam.

d. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diagnosed skin lesions are related to his active military service, to include his credible report of herbicide exposure during service in Vietnam.

e. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran has a diagnosed back disability that is related to his active military service, to include his credible report of injuring his back from a motor vehicle accident during service in Vietnam.

The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

4. When the development requested has been completed,             the case should be reviewed on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his attorney should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


